              Case 7:20-mc-00119-CS Document 15 Filed 04/09/20 Page 1 of 7



1    JANE / JOHN DOE

2    Email: JWHater@protonmail.com
3

4    Pro se

5
                       IN THE UNITED STATES DISTRICT COURT FOR THE
6
                             SOUTHERN DISTRICT OF NEW YORK
7

8    IN RE: DMCA SUBPOENA TO GOOGLE, LLC Case No.: 7:20-mc-00119
9

10                                                 JANE / JOHN DOE’S REQUEST FOR
11
                                                   ADDITIONAL BRIEFING BY THE WATCH
                                                   TOWER REGARDING OTHER BOGUS
12                                                 DMCA TAKE DOWN REQUESTS
13

14

15            In addition to the 58 actual DMCA subpoena requests that have been filed in this
16
     specific court, and the other 2 filed elsewhere, Jane / John Doe would like to point out
17

18   to the Court that the Watch Tower and its attorney Paul Polidoro have also been
19   sending out DMCA Takedown Notices to YouTube regarding literally hundreds of
20
     JW Apostate video channels and those of a similar type (under various pseudonyms)
21

22   over the past several years.
23
              As the Court knows, in Lenz v. Universal Music Corp., 801 F.3d 1126 (9th Cir.
24

25
     2015), the United States Court of Appeals for the Ninth Circuit has held that copyright

26   holders must consider fair use in good faith before issuing a takedown notice for
27
     content posted on the Internet. Lenz argued that Universal was issuing takedown
28


                    JANE / JOHN DOE’S REQUEST FOR ADDITIONAL BRIEFING - 1
           Case 7:20-mc-00119-CS Document 15 Filed 04/09/20 Page 2 of 7



1    notices in bad faith, as they attempted to remove all Prince-related content rather than
2
     considering whether each posting violated copyright, and in particular was a non-
3

4    infringing fair use.
5          Importantly, the court viewed fair use not as a valid excuse to otherwise
6
     infringing conduct but rather as not infringement in the first place.
7

8          For at least five years, the Watch Tower and its attorneys have been issuing
9
     DMCA notices in bad faith as they attempt to remove all Watch Tower-related
10

11
     content from the internet, except that which they release directly themselves.

12         Just a few weeks ago, YouTube received DMCA Takedown Notices from the
13
     Watch Tower regarding the JW Brainwashing channel (an Apostate channel), which
14

15   contained nothing but transformative parody videos making fun of the Watch Tower
16
     pedophile organization and its Governing Body (who are also pedophiles, in case
17

18
     anyone was wondering).

19         Obviously, it is much easier for the Watch Tower to escape public scrutiny by
20
     sending off DMCA Takedown Notices to social media companies like YouTube,
21

22   Facebook, Twitter, et al. via email for free. After all, for well over five years they
23
     have been sending Takedown Notices to the web hosting companies for JW Survey.org
24
     and AvoidJW.org, all Apostate websites, as well as the John Ceders YouTube channel,
25

26   in an effort to stifle public debate and criticism. As well as trying to cover up
27

28


                   JANE / JOHN DOE’S REQUEST FOR ADDITIONAL BRIEFING - 2
           Case 7:20-mc-00119-CS Document 15 Filed 04/09/20 Page 3 of 7



1    documents that expose their chronic pedophilia scandals and lawsuits. (And how’s
2
     that working for ya?)
3

4          When the Court takes up the issue as to whether or not the Watch Tower is
5    properly invoking this Court’s authority under the DMCA subpoena process, it is
6
     important for you, Judge Siebel, to get a full understanding as to just how widespread
7

8    and chronic this behavior has been – for many years, across many jurisdictions.
9
           Maybe you thought that this was just a one-off dispute involving the Watch
10

11
     Tower and just one little YouTube channel. But, as you quickly seemed to realize, the

12   issuance of 60 DMCA subpoenas – but no actual copyright lawsuits – is just a part of
13
     their lawfare scheme to uncover moles, whistleblowers, and apostates, in an effort to
14

15   stifle debate and criticism. It is just a religious witch hunt via judicially approved
16
     doxing.
17

18
           Jane / John Doe has used literally a hundred or more aliases over the years

19   expressly for setting up throw-away YouTube and other social media accounts.
20
     Unfortunately, YouTube isn’t a court of law. So, they will just takedown the videos to
21

22   appease the Watch Tower lawyers and there is nothing an account holder can do.
23
     YouTube doesn’t give a shit about its individual users.
24
           But, again, this lack of good faith when making these DMCA takedown
25

26   requests, and in applying for DMCA subpoenas, is exactly what this case is all about.
27

28


                  JANE / JOHN DOE’S REQUEST FOR ADDITIONAL BRIEFING - 3
           Case 7:20-mc-00119-CS Document 15 Filed 04/09/20 Page 4 of 7



1    REMEMBER: Lying under oath is what they do as it is specifically called for in their
2
     doctrine of Theocratic Warfare.
3

4          Regardless as to what the Court rules in this specific case, this DMCA subpoena
5    litigation will not go away. Not anymore, never again. Now that I am paying better
6
     attention and know what to do, I will be filing DMCA objections each and every time
7

8    the Watch Tower pedophiles file a request for a subpoena, in any court and in any
9
     jurisdiction across this country. Just so you know, I sent Philip Brumley, General
10

11
     Counsel for the Watch Tower organization, an email a couple days ago letting him

12   know that his DMCA antics were coming to an end:
13
           I will [mess] you up, Brumley. Make no doubt about it - I meant every word I said in that
14         reply [Jane/John Doe’s reply in support of DMCA objections].
15
           You know I have been to your Bethel headquarters before, twice, with my daughter. Once at
16         the old DUMBO place a long while ago and the second was about a year and a half ago at
           your new place. We saw each other one time, though I am certain you would not
17         remember. Just because I think your cult is a scam and is stupid does not mean that I won't
           make my daughter and her choices feel any less respected. It took a while, but she and her
18
           husband have woken up and now see you people for what you truly are.
19
           You clowns have been peppering me with dozens of the DCMA subpoenas, under one
20         pseudonym or another, for a long time. It was only by chance, due to the stay-at-home
           orders, that I finally took notice and decided to do something once and for all to put your
21
           lawfare games to an end.
22
           You can change computer passwords all you want. Even change the locks at the Kingdom
23         Halls and Branch Offices and their 'secret' file cabinets. Passwords and locks only defend
           against outsiders. It does no good as it will not protect you from trusted insiders who stopped
24         caring - PIMO is the word you people use to describe them, right? Physically In / Mentally
25         Out.

26         Think Edward Snowden and the NSA leaks. And you jabronis are still no closer to plugging
           these leaks!
27

28


                  JANE / JOHN DOE’S REQUEST FOR ADDITIONAL BRIEFING - 4
           Case 7:20-mc-00119-CS Document 15 Filed 04/09/20 Page 5 of 7



1          The Watch Tower organization has been covering up child sex abuse for
2
     DECADES, in countries all over the world – and ALL of these coverups have been
3

4    specifically directed by Philip Brumley and the other attorneys who live at the Bethel
5    compound (think Branch Davidians, but with more pillow-humping and a nice lake
6
     nearby).
7

8          Thanks to the wonders of electronic filing, not only is it easier to request DMCA
9
     subpoenas, but it is also super easy to file DMCA objections and demand hearings
10

11
     (which is all free of charge for the objector, once you figure out the “magical” words to

12   use in order to invoke the Court’s ability to take up a motion to quash).
13
           This, of course, takes up the court’s valuable time from other super important
14

15   stuff like trying to hassle our President over nonsense like the fake-news Muller report
16
     or nonissues like his tax records (all stuff going in here in the SD of NY).
17

18
           In any event, you hopefully get the point. From now on, should the Watch

19   Tower pedophiles come to court to request a DMCA subpoena, in any district in this
20
     country, I will respond and object. But if you can draw a line in the sand here and
21

22   now, Judge Siebel, this bad faith use of the DMCA just so they can go after apostates
23
     and whistleblowers can come to an end – and save you all a whole bunch of time and
24
     money.
25

26

27

28


                  JANE / JOHN DOE’S REQUEST FOR ADDITIONAL BRIEFING - 5
          Case 7:20-mc-00119-CS Document 15 Filed 04/09/20 Page 6 of 7



1          Therefore, I ask that you please order the Watch Tower to fully disclose to you
2
     all of the DMCA takedown requests that they have made since January 1, 2015, to the
3

4    present date. Every single one of them.
5

6

7          Respectfully submitted,
8

9

10

11
     Dated: April 9, 2020                        _____/s/_______
12                                               Jane / John Doe
13                                               Pro se
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                 JANE / JOHN DOE’S REQUEST FOR ADDITIONAL BRIEFING - 6
           Case 7:20-mc-00119-CS Document 15 Filed 04/09/20 Page 7 of 7



1                                 CERTIFICATE OF SERVICE
2

3

4          I certify that on April 9, 2020, a copy of this document was filed electronically
5
     with the US District Court Clerk’s office via their pro se e-filing system, which will
6
     automatically serve a Notice of Electronic Filing on the Watch Tower organization.
7

8          I certify that Watch Tower attorney (and pedophile) Paul Polidoro is a registered
9
     CM/ECF user / registered sex offender and that service will be accomplished by the
10

11   CM/ECF system.

12

13
                                            _____/s/_______
                                            Jane / John Doe
14                                          Pro se
15

16
     Cc
17

18   Google Legal Investigations Support
     1600 Amphitheatre Parkway
19
     Mountain View, CA 94043
20   via email: Copyright@YouTube.com
     and usernotice@google.com
21

22

23
     Paul D. Polidoro
24   Associate General Counsel
25   Legal Department
     200 Watchtower Drive
26   Patterson, NY 12563-9204
27   Email: inboxLGLipg@jw.org
28


                  JANE / JOHN DOE’S REQUEST FOR ADDITIONAL BRIEFING - 7
